Citation Nr: 9907925	
Decision Date: 03/24/99    Archive Date: 03/31/99

DOCKET NO.  97-22 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUES

1.  Entitlement to an evaluation in excess of 60 percent for 
ischemic heart disease.  

2.  Entitlement to service connection for arteriosclerosis.


ATTORNEY FOR THE BOARD

Tsopei Robinson, Associate Counsel


INTRODUCTION

The veteran had recognized service with United States Armed 
Forces of the Far East (USAFFE) from November 1941 to August 
1945.  The veteran was a prisoner of war (POW) from April to 
July 1942.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 1997 determination by the Manila, 
Philippines, Department of Veteran's Affairs (VA) Regional 
Office (RO), which granted service connection for ischemic 
heart disease and assigned a 30 percent disability 
evaluation.  The determination also denied entitlement to 
service connection for arteriosclerosis.  Both determinations 
were duly appealed.

The rating for ischemic heart disease was increased to 60 
percent by a rating decision dated in October 1998.  The 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has held that where a 
veteran has filed a notice of disagreement as to the 
assignment of a disability evaluation, a subsequent rating 
decision awarding a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal.  See 
Verdon v. Brown, 8 Vet. App. 529, 533 (1996); AB v. Brown, 6 
Vet. App. 35, 38 (1993);.

The Board notes that in April 1997 the veteran expressed 
disagreement with the effective date assigned for the grant 
of service connection for ischemic heart disease, and claimed 
that an effective date of August 24, 1993, was warranted.  In 
October 1998 the RO revised the previous determination and 
established an effective date of August 24, 1993, for the 
grant of service connection for ischemic heart disease.  The 
revision of the effective date is considered to be a grant of 
the benefit sought on appeal, and the Board finds that this 
issue is no longer in controversy.


FINDINGS OF FACT

1.  All the relevant evidence for an equitable disposition of 
the veteran's appeal has been obtained.

2.  The veteran's ischemic heart disease is manifested by 
dyspnea on leisure walking greater than 20 meters, or with 
light calisthenics, a MET workload of 4, and an ejection 
fraction of 80 percent.  The disease precludes more than 
light labor.  

3.  The veteran's, arteriosclerosis, currently diagnosed as 
arteriosclerotic heart disease, is part and parcel of the 
service connected ischemic heart disease.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 60 percent for 
ischemic heart disease have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.104 Diagnostic Code 
7005 (1998).

2.  Arteriosclerosis is causally related to the service 
connected ischemic heart disease. 38 U.S.C.A. § 5107(a); 38 
C.F.R. § 3.310 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating

Factual Background

The veteran was a member of USAFFE from October 1941 to 
August 1945.  He was a POW from April to July 1942.  The 
veteran's enlistment and separation examinations if made are 
not available.  However, the available service medical 
records are negative for notation of beriberi, to include 
ischemic heart disease.  

In a March 1985 statement A. Domingo, M.D., reported that he 
had treated the veteran for beriberi heart disease.

The veteran filed a claim for VA benefits in May 1985.  At 
that time, he claimed beriberi heart disease among other 
illnesses.  The veteran was accorded a VA examination that 
was negative for beriberi disease or ischemic heart disease

In a VA-Form 10-0048 dated in March 1986, the veteran 
reported that he suffered from localized edema in his lower 
extremities while a POW.  

In a June 1986 rating decision, the RO denied entitlement to 
service connection for beriberi heart disease because it was 
not shown on VA examination. 

The veteran again filed a claim for VA benefits for heart 
disease in October 1996.  He was accorded a VA examination in 
November 1996.  At that time, the veteran complained of nape 
pain, dizziness, palpitations, and substernal chest pain 
constricting in character with exertion.  An 
electrocardiographic examination (EKG) was normal.  The 
diagnosis was hypertensive arteriosclerotic heart disease, 
not in failure, Functional Class II-B.

In a February 1997 rating decision, the RO granted service 
connection for beriberi disease and assigned a 30 percent 
evaluation.  The veteran submitted a notice of disagreement 
and timely filed substantive appeal.  

The veteran was accorded a VA examination in March 1998.  On 
examination, there was dyspnea on leisure walking greater 
than 20 minutes and with light calisthenics.  This occurred 
three to four times a week.  It was noted that physical 
activity caused discomfort.  The veteran's metabolic 
equivalents equal four and ejection fraction was 80 percent.  
An EKG was normal.  The diagnosis was hypertensive and 
arteriosclerotic heart disease, left ventricular hypertrophy, 
at classification of functional capacity.

In an October 1998 decision, the RO increased the veteran's 
evaluation to 60 percent disabling.  The veteran continued to 
disagree.  

Analysis

The appellant's claim for a higher evaluation for ischemic 
heart disease is well grounded. 38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  A veteran's 
assertion that the disability has worsened serves to render 
the claim well grounded.  Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).  In the instant case the veteran is technically 
not seeking an increased rating, since his appeal arises from 
the original assignment of a disability rating.  However, 
when a veteran is awarded service connection for a disability 
and subsequently appeals the initial assignment of a rating 
for that disability, the claim continues to be well grounded.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995); see also 
Fenderson v. West, 96-947 (U.S. Vet. App. Jan. 20, 1999).

The Board is also satisfied that all relevant facts have been 
properly developed.  No further assistance to the veteran is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107(a).

Disability evaluations are determined under VA's Schedule for 
Rating Disabilities which is found in 38 C.F.R. Part 4 
(1998), and they are designed to compensate a veteran for the 
average impairment in earning capacity.  38 U.S.C.A. § 1155.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 (1998).

The evaluation assigned for a service-connected disability is 
established by comparing the findings with the criteria in 
the VA's Schedule for Rating Disabilities (Schedule). 38 
C.F.R., Part 4.  When there is a question as to which of two 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7.

Where the issue is entitlement to a higher initial rating, VA 
is required to consider the applicability of "staged 
ratings."  That is, the Board must consider whether there 
was any period subsequent to the effective date of the grant 
of service connection when the veteran would have been 
entitled to an evaluation in excess of that assigned by the 
RO.  Fenderson.

The RO evaluated the veteran's ischemic heart disease under 
Diagnostic Code 7005, for arteriosclerotic heart disease.  
Under the provisions of this diagnostic code in effect prior 
to January 12, 1998, a 60 percent rating is assigned 
following a typical history of acute coronary occlusion or 
thrombosis, or a history of substantiated repeated anginal 
attacks, such that more than light manual labor is not 
feasible.  A 100 percent evaluation requires chronic 
residuals of congestive heart failure, such that more than 
sedentary employment is precluded. 38 C.F.R. 4.104, 
Diagnostic Code 7005 (1997).

By regulatory amendment effective January 12, 1998, however, 
substantive changes were made to the schedular criteria for 
evaluating diseases of the heart, as set forth in 38 C.F.R. § 
4.104, Diagnostic Codes 7000-7017.  See 61 Fed. Reg. 65207- 
65244 (1998).  Where the law or regulations governing a claim 
change while the claim is pending, the version most favorable 
to the claimant applies, absent congressional intent to the 
contrary.  See Karnas v Derwinski, 1 Vet. App. 308, 312-313 
(1991). 

Under the newly revised criteria, a 60 percent evaluation is 
warranted where there is more than one episode of acute 
congestive heart failure in the past year; or where a 
workload of greater than 3 METs but not greater than 5 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope; 
or where there is left ventricular dysfunction with an 
ejection fraction of 30 to 50 percent.  A 100 percent 
evaluation is assigned where there is documented coronary 
artery disease resulting in: chronic congestive heart 
failure; or where a workload of 3 METs or less results in 
dyspnea, fatigue, angina, dizziness, or syncope; or where 
there is left ventricular dysfunction with an ejection 
fraction of less than 30 percent.  38 C.F.R. 4.104, 
Diagnostic Code 7005 (1998).

Under the new criteria, one MET (metabolic equivalent) is the 
energy cost of standing quietly at rest and represents an 
oxygen uptake of 3.5 milliliters per kilogram of body weight 
per minute.  When the level of METs at which dyspnea, 
fatigue, angina, dizziness, or syncope develops is required 
for evaluation, and a laboratory determination of METs by 
exercise testing cannot be done for medical reasons, an 
estimation by a medical examiner of the level of activity 
(expressed in METs and supported by specific examples, such 
as slow stair climbing or shoveling snow) that results in 
dyspnea, fatigue, angina, dizziness, or syncope may be used. 
Id.

Based on the evidence of record, the Board concludes that the 
60 percent evaluation currently assigned for the veteran's 
ischemic heart disease is appropriate, and that a higher 
evaluation is not warranted under either the old or the new 
revised criteria.  

With respect to the former criteria, the Board notes that the 
veteran has complained of acute illness from coronary 
occlusion and repeated congestive heart failure.  
Additionally, he has reported that ordinary labor was not 
feasible. The veteran as a lay person, would not be competent 
to diagnose coronary occlusion or congestive heart failure.  
Grottveit v. Brown, 5 Vet. App. 91 (1993).  There have been 
no clinical findings of congestive heart failure or coronary 
occlusion.  On the VA examination in March 1998, it was noted 
that the veteran had no history of congestive heart failure 
or myocardial infarction, and an EKG was within normal 
limits.  Further in finding that more than light manual labor 
was precluded, the examiner was essentially finding that the 
veteran was capable of more than sedentary employment.

There is no other competent evidence to suggest congestive 
heart failure, angina on moderate exertion, or that the 
veteran's service connected heart disease precludes more than 
sedentary employment.

Likewise, the newly revised criteria also afford no basis for 
an evaluation in excess of the currently assigned 60 percent 
under Diagnostic Code 7005.  The most recent examination 
showed dyspnea with light calisthenics that occurred three to 
four times a week.  The veteran's workload was assessed as 4 
METs and his ejection fraction was 80 percent.  There is no 
evidence of chronic congestive heart failure or workload of 
three METs or less resulting in dyspnea, fatigue, angina, 
dizziness, or syncope, or left ventricular dysfunction with 
an ejection fraction of less than 30 percent.  Accordingly, 
the veteran's ischemic heart disease more nearly approximates 
a 60 percent evaluation under the new revised criteria.

As the foregoing discussion should make clear there was no 
period since the effective date of the grant of service-
connection, when the veteran's ischemic heart disease 
warranted more than a 60 percent evaluation.

The Board finds that the preponderance of the evidence is 
against the veteran's claim for an increased evaluation for 
increased heart disease under either the criteria in effect 
prior to January 12, 1998, or the revised criteria that 
became effective on that date.

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56. (1990). 

Service Connection

Factual Background

As stated above, the veteran's enlistment and separation 
examinations if made are not available.  However, upon review 
of the available records, there is no notation for 
arteriosclerosis or any heart disease.  

In a March 1985 statement A. Domingo, M.D., reported that he 
had treated the veteran for beriberi heart disease.

The veteran was accorded a VA examination in November 1996.  
At that time, the veteran complained of nape pain, dizziness, 
palpitations, and substernal chest pain constricting in 
character with exertion.  The diagnosis was hypertensive 
arteriosclerotic heart disease, not in failure, Functional 
Class II-B.

The veteran was accorded a VA examination in March 1998.  On 
examination, there was dyspnea on leisure walking greater 
than 20 minutes and with light calisthenics.  This occurred 
three to four times a week.  It was noted that physical 
activity caused discomfort.  The veteran's metabolic 
equivalents equal four and ejection fraction was 80 percent.  
The diagnosis was hypertensive and arteriosclerotic heart 
disease, left ventricular hypertrophy, at classification of 
functional capacity.

Analysis

On the November 1996 and March 1998, VA examinations the 
veteran was diagnosed as having hypertensive arteriosclerotic 
heart disease.  Arteriosclerotic cardiovascular disease has 
been recognized as essentially the same condition as ischemic 
heart disease.  Baughman v. Derwinski, 1 Vet. App. 563, 565 
(1991).  In fact, in this case the service-connected ischemic 
heart disease has been rated under the criteria for 
arteriosclerotic heart disease.  Therefore, the Board 
concludes that arteriosclerosis, currently diagnosed as 
hypertensive arteriosclerotic heart disease, is part and 
parcel of the service connected ischemic heart disease, and 
that service connection is warranted for arteriosclerosis.  
See 38 C.F.R. 3.310(a) (1998) (when service connection is 
established on a secondary basis, the secondary condition is 
considered a part of the original condition).


ORDER

An evaluation in excess of 60 percent for ischemic heart 
disease is denied.  

Service connection for arteriosclerosis is granted.  



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 
- 2 -


- 2 -


